

116 HR 8437 IH: To extend the authority of the Secretary of Veterans Affairs to treat certain programs of education converted to distance learning by reason of emergencies and health-related situations in the same manner as programs of education pursued at educational institutions.
U.S. House of Representatives
2020-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8437IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2020Mr. Schrader introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the authority of the Secretary of Veterans Affairs to treat certain programs of education converted to distance learning by reason of emergencies and health-related situations in the same manner as programs of education pursued at educational institutions.1.Extension of Department of Veterans Affairs educational assistance benefitsSection 1(b) of Public Law 116–128 (134 Stat. 221; 38 U.S.C. 3001 note prec.) is amended by striking December 21, 2020 and inserting December 21, 2021. 